DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “naturally-curved speed-torque profile.” the specification does not define the term "naturally-curved speed-torque profile." Consequently, the limitation “naturally-curved speed-torque profile” used in claim 16 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.


Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-15 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-15 filed on 09/16/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claims wherein when operating at the maximum target speed and as load is applied to the motor, the controller is configured to increase the advance angle from a baseline advance angle band value up to a maximum advance angle value within a first torque range below a torque threshold, and after a detected motor torque exceeds the torque threshold or the advance angle reaches the maximum advance angle value, to maintain the advance angle at the maximum advance angle value within a second torque range greater than or equal to the torque threshold, wherein a rate at which the output speed of the motor falls with increased load is greater within the second torque range than within the first torque range.
The closet references to the present invention are believed to be as follows: Yanagihara et al. (US 20130314007 A1) where an electric power tool is provided with a three-phase brushless motor that drives a tool and a motor driver that drives the three-phase brushless motor with square voltage waves. The motor driver is able to set a conduction angle to a value that is equal to or more than 130 degrees but not more than 180 degrees, and especially to change the conduction angle among at least two values 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAID BOUZIANE/Examiner, Art Unit 2846